Exhibit 10.1
 
AMENDMENT NO. 1
TO
PURCHASE AGREEMENT


THIS AMENDMENT NO. 1 TO PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of May 9, 2008 by and among the Parties (as hereinafter defined)
to that certain Purchase Agreement (the “Agreement,” dated as of March 6, 2008,
by and among Essex Crane Rental Corp., a Delaware corporation (the “Company”),
Essex Holdings LLC, a Delaware limited liability company (“Holdings”), the
members of Holdings listed on the signature page to the Agreement (the
“Members”), KCP Services, LLC, as Seller Representative (the “Seller
Representative”), and Hyde Park Acquisition Corp., a Delaware corporation (the
“Purchaser”). The parties to the Agreement are herein referred to as the
“Parties” and other capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Agreement.
 
RECITALS
 
A. The Parties desire to amend the Agreement to take into account deposits for
Rental Equipment purchases paid by the Company between January 1, 2008 and the
Closing Date in determining Excess Crane Sales, Excess Crane Purchases and
Working Capital.
 
B. The Parties desire to amend the Agreement, including certain Exhibits
thereto, to (i) permit the Company, Holdings and the Members to purchase common
stock of the Purchaser prior to the Closing and (ii) provide for certain
agreements of the Parties in the event of any such purchases of Purchaser Common
Stock.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Agreement, and subject to the terms and conditions set forth herein, the
parties hereby agree as follows:
 
1. Article I of the Agreement is hereby amended to amend and restate, or add, as
applicable, the following defined terms:
 
“Escrowed Interests” means the Retained Interests held by Kirtland; provided,
however, that, in the event that Kirtland owns shares of Purchaser Stock as of
the Closing, Escrowed Interests shall also include a number of shares of
Purchaser Stock owned by Kirtland with a purchase price equal to the amount by
which Kirtland’s Retained Interest Value is reduced at the Closing.
 
“Rental Equipment Deposits” means cash deposits paid by the Company since
January 1, 2008 and outstanding as of the Closing Date in respect of purchases
of Rental Equipment that will not be completed on or prior to the Closing Date,
which deposits were paid pursuant to purchase orders reasonably satisfactory to
the Purchaser.
 
“Retained Interest” means that number of Interests retained by the Members and
classified as Class A Units in the New LLC Agreement in the amounts set forth on
Schedule I thereto; provided, however, that if the Retained Interest Value of a
Member is reduced at the Closing, then the number of Class A Units of such
Member shall be reduced at the Closing to the number determined by dividing such
Member’s reduced Retained Interest Value by $7.90 (rounded up to the nearest
whole share).”
 

1

--------------------------------------------------------------------------------





 
“Retained Interest Value” means the value of a Member’s Retained Interest as set
forth on Schedule 1-A opposite such Members name; provided, however, that the
Retained Interest Value of a Member set forth on Schedule 1-A shall be reduced
at the Closing (not below zero) by the aggregate purchase price for shares of
Purchaser Stock held by such Member as of the Closing Date and voted by the
beneficial owner thereof in favor of all proposals included in the Proxy
Statement.”
 
2. Section 2.2(a) of the Agreement is hereby amended by adding the following
after the last sentence thereof:
 
“Within a reasonable time prior to the Closing, Seller Representative shall
deliver to Purchaser a schedule containing the number of shares of Purchaser
Stock to be owned as of Closing by each Member and the purchase price paid for
such shares, together with such supporting detail as may be reasonably requested
by Purchaser.”
 
3. Section 2.2(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(b) Within a reasonable time prior to the Closing, Holdings shall prepare and
deliver to the Purchaser a statement, in form and substance reasonably
satisfactory to the Purchaser, that sets forth (i) Rental Equipment sales and
Rental Equipment purchases that have been or will be made by the Company after
January 1, 2008 through the Closing Date and (ii) Rental Equipment Deposits. The
Company shall effect all such Rental Equipment sales on terms that require full
settlement in cash prior to the Closing Date. In the event that the dollar
volume of Rental Equipment sales during such time period exceeds the sum of the
dollar volume of Rental Equipment purchases made during such time period plus
the amount of Rental Equipment Deposits (“Excess Crane Sales”), then the Total
Purchase Price payable to the Seller Representative, for the benefit of the
Members, on the Closing Date will be decreased by the amount of such Excess
Crane Sales. In the event that sum of the dollar volume of Rental Equipment
purchases made during such time period plus the amount of Rental Equipment
Deposits exceeds the dollar volume of Rental Equipment sales during such time
period (“Excess Crane Purchases”), then the Total Purchase Price payable to the
Seller Representative, for the benefit of the Members, on the Closing Date will
be increased by the amount of such Excess Crane Purchases.”
 
4. Section 2.2(c) of the Agreement is hereby amended to add the following clause
“(z)” before the word “minus” in the first sentence of such section:
 
“and (z) provided that (i) Seller Representative has delivered to Purchaser a
copy of a Plan (as defined below) providing for the purchase by the Company
prior to the Closing of $5,000,000 of Purchaser Stock at prices not to exceed
$7.90 per share and (ii) such Plan is not terminated or amended prior to the
Closing, an amount equal to the greater of (A) $125,000 and (B) the product of
$250,000 multiplied by a fraction, the numerator of which is the gross purchase
price paid for shares of Purchaser Stock acquired pursuant to such Plan prior to
the Closing, and the denominator of which is $5,000,000.”
 

2

--------------------------------------------------------------------------------





 
5. Exhibit A to the Agreement is hereby amended to add the following under the
heading “Current Assets”:
 
“Rental Equipment Deposits: Rental Equipment Deposits shall be excluded from the
determination of Working Capital.
 
Purchaser Stock: Shares of Purchaser Stock owned by the Company shall be
excluded from the determination of Working Capital.”
 
6. Section 7.11 of the Agreement is hereby amended and restated in its entirety
to read as follows:
 
“Section 7.11 Securities Transactions.
 
(a) Except as set forth in this Section 7.11, none of the Company, Holdings or
any Member or any of their respective affiliates, directly or indirectly, shall
engage in any transactions involving any securities of the Purchaser prior to
the Closing. The Company shall use its commercially reasonable efforts to
require each of its officers, directors, employees, agents and representatives
to comply with the foregoing requirement.
 
(b) Notwithstanding Section 7.11(a) above, the Company, Holdings and the Members
may purchase, but not sell, Purchaser Stock in open market or privately
negotiated transactions. Open market purchases shall only be made pursuant to an
arrangement designed to ensure compliance with the safe harbor provisions of
Section 10b-5(1) and 10b-18 of the Exchange Act (a “Plan”).
 
7. Sections 7.1(f) and (j) of the Agreement are hereby amended and restated to
read in their entirety as follows:
 
“(f) declare, distribute or set aside for distribution of any property
(excluding cash), or directly or indirectly, redeem, purchase or otherwise
acquire of any shares of capital stock, except that, on or prior to the Closing,
the Company shall be permitted to distribute by way of dividend or otherwise
shares of Purchaser Stock owned by the Company;”
 
“(j) enter into or agree to enter into any merger or consolidation with any
Person, or acquire the equity securities or all or substantially all of the
assets of, or otherwise make any investment in, any other Person, except that
the Company shall be permitted to acquire Purchaser Stock in accordance with the
terms of this Agreement;”
 
8. The Parties agree that if Kirtland owns shares of Purchaser Stock at Closing,
the execution copies of the form of Lock-Up Agreement attached to the Agreement
as Exhibit B shall be appropriately revised to include in the definition of
“Common Shares” therein shares of Purchaser Stock owned at Closing by the
Management Members.
 

3

--------------------------------------------------------------------------------





 
9.  The Parties agree that if Kirtland owns shares of Purchaser Stock at
Closing, the execution copy of the form of Escrow Agreement attached to the
Agreement as Exhibit C shall be appropriately revised to the extent necessary to
conform the definition of “Escrow Units” therein to the definition of “Escrowed
Interests” as amended by this Amendment.
 
10. Except as expressly amended by this Amendment, the Agreement shall remain
unchanged and in full force and effect. This Amendment is to be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to its rules of conflict of laws. This Amendment may be executed
in two or more counterparts, each of which will be deemed an original but all of
which will constitute but one instrument.
 


 


 


 


 
[Remainder of Page Intentionally Left Blank]
 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Purchaser, the Company, Holdings, the Members and the
Seller Representative have executed, or have caused their duly authorized
representatives to execute, this Amendment as of the day and year first above
written.
 





 
HYDE PARK ACQUISITION CORP.
                   
By:
/s/ Laurence Levy
 
Print Name: Laurence Levy
 
Title: CEO
             
ESSEX CRANE RENTAL CORP.
                   
By:
/s/ Ronald Schad
 
Print Name: Ronald Schad
 
Title: CEO/President
             
ESSEX HOLDINGS LLC
                   
By:
/s/ Michael T. DeGrandis
 
Print Name: Michael T. DeGrandis
 
Title: Vice President and Treasurer
             
MEMBERS:
             
KIRTLAND CAPITAL PARTNERS III L.P.
 
By: Kirtland Partners Ltd., its general partner
                   
By:
/s/ John G. Nestor
 
Print Name: John G. Nestor
 
Title: President


5

--------------------------------------------------------------------------------








       
KIRTLAND CAPITAL COMPANY III LLC
 
By: Kirtland Partners Ltd., its managing member
                   
By:
/s/ John G. Nestor
 
Print Name: John G. Nestor
 
Title: President
                   
/s/ Martin A. Kroll
 
Martin A. Kroll
                   
/s/ Ronald L. Schad
 
Ronald L. Schad
                   
/s/ William L. Erwin
 
William L. Erwin
                   
/s/ William J. O’Rourke
 
William J. O’Rourke
             
SELLER REPRESENTATIVE:
       
KCP SERVICES LLC
 
By: Kirtland Capital Corporation, its managing member
                 

 

 
By:
/s/ Michael T. DeGrandis
 
Print Name: Michael T. DeGrandis
 
Title: Treasurer



6

--------------------------------------------------------------------------------



 
 